Title: From Thomas Jefferson to William Campbell, 3 July 1780
From: Jefferson, Thomas
To: Campbell, William



Sir
Richmond July. 3d. 1780

I have received advice from Colo. Preston of a dangerous insurrection on new river. He thinks the Insurgents will attempt to destroy the works at the lead mines, and has called on the militia of Washington and Botetourt to oppose them. As this is an Object requiring more immediate attention than the one on which you were lately appointed I am to desire you will a second time take in hand these parricides, and if they have proceeded as we have heard to actual murder, to recommend that you take such effectual measures of punishment as may secure the future safety of that quarter. The Militia of Washington, Montgomery and Botetourt are already called on by Colo. Preston. You will therefore put yourself at their head and apply to this object the means and powers put into your hands for the Indian expedition. I am Sir Your very humble servt,

Th: Jefferson

